COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                 §
 ERIC TORRES,                                                    No. 08-12-00349-CR
                                                 §
                       Appellant,                                   Appeal from the
                                                 §
 v.                                                               409th District Court
                                                 §
 THE STATE OF TEXAS.                                           of El Paso County, Texas
                                                 §

                       State.                                    (TC#20100D05480)
                                                 §




                                            ORDER


         The Texas Rules of Appellate Procedure require the trial court to enter a certification of
the defendant's right of appeal in everycase in which it enters a judgment of guilt or other
appealable order. Tex. R. App. P. 25.2(a)(2). The certification must include a notice that the
defendant has been informed of his rights concerning an appeal, as well as any right to file a pro
se petition for discretionary review. Tex. R. App. P. 25.2(d). The certification must be signed
by the defendant and a copy must be given to him. Tex. R. App. P. 25.2(d).

       The record in this cause contains the trial court's certification pursuant to Tex.R.App.P.
25.2(a)(2), but the certification is defective because it has not been signed by the judge and does
not indicate whether the defendant has the right to appeal. Accordingly, we direct the trial court
to remedy the defect in the certification by preparing and filing a "Trial Court's Certification of
Defendant's Right of Appeal" which includes the judge's signature and indicates whether the
defendant has the right to appeal. Tex. R. App. P. 25.2(d). All of the provisions of 25.2(d)
should be complied with including the requirement that the defendant be informed of his rights
concerning an appeal, as well as any right to file apro se petition for discretionary review. The
trial court is further ordered to forward the certification to this Court by means of a supplemental
clerk's record within thirty days of the date of this order.

       IT IS SO ORDERED this 28th day of December, 2012.

                                              PER CURIAM


Before McClure, C.J., Rivera and Antcliff, JJ.